Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections 37 CFR 1.75(a)
Claims 1-13 and 15-21 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
             In claim 1:
             It is unclear from the claim as to whether or not a hearing interface device and its functions, lines 14-25, are included in the system because they are not positive limitations recited in the system of claim 1, but are more like intended limitations used to receive audio signal transmitted from the system.  This makes claim 1 confusing.
             Did Applicant intend to recite claim 1 as follows or similar thereto?
             1. (Suggestion) A system for selectively amplifying audio signals, the system comprising: 
             a microphone configured to capture sounds from an environment of a user; 
             a wearable camera configured to capture a plurality of images from the environment of the user; 
             a hearing interface device; and 
             at least one processor programmed to:
                        receive at least one image of the plurality of images; 
                        receive a first audio signal representative of the sounds captured by the microphone; 
                        determine, based on the at least one image, a looking direction of the user;

                      transmit the processed first audio signal to [[a]] the hearing interface device, wherein the hearing interface device includes a speaker, and 
                      wherein the hearing interface device is configured to: 
                                  receive a second audio signal; 
                                  transmit the second audio signal to the speaker; 
                                  transmit an additional audio signal to the speaker, 
                                  wherein the transmission of the additional audio signal at least partially overlaps the transmission of the second audio signal; and 
                                  transmit the processed first audio signal to the speaker.
             In claims 15-21:
             The claims 15 and 17-21 recite “the method of claim 12, …”. This is found confusing because claim 12 is not directed to the method claim, but the system claim.  Claims 15 and 17-21 should depend upon method claim 14, and claim 16 should depend upon claim 15.       
             Claims 2-13 are dependent upon clam 1, and thus they are also objected to for the same reasons applied to claim 1 above.
 Allowable Subject Matter
Claims 1-13 and 15-21 would be allowable if rewritten as suggested above or amended to overcome the objection to under 37 CFR 1.75(a), set forth in this Office action.
Claims 14 and 22 are  allowable over the prior art of record.
Claims 1-22 are allowable over the prior art of record because the prior art of record including US 10,555,106 as the closest prior art, which is directed to a similar subject matter of 
             However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed feature comprising: the hearing interface device configured to: receive a second audio signal; transmit the second audio signal to the speaker; transmit an additional audio signal to the speaker, wherein the transmission of the additional audio signal at least partially overlaps the transmission of the second audio signal; and transmit the processed first audio signal to the speaker, as further recited in system claim 1, or corresponding functional operations as recited in each of claims 14 and 22.

                                                                Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound system having at least a microphone to collect sound, a camera to capture image, and a processing unit  to process the captured image to determine head, face, nose or eyes direction of the user, and to process the collected sound coming from the determined direction.
Conclusion
This application is in condition for allowance except for the objection to under 37 CFR 1,75(a) applied to the claims, as set forth in this office action. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688